Citation Nr: 1015348	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  04-37 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected 
bilateral foot disabilities.  

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
bilateral foot disabilities.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected bilateral foot disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to April 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for 
disorders of the hips and low back, and for an acquired 
psychiatric disability.  The Veteran subsequently initiated 
and perfected appeals of these rating determinations.  

In May 2008, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.  A transcript of that 
hearing has been associated with the claims folder.  This 
appeal was initially presented to the Board in August 2008, 
at which time these issues were remanded for additional 
development.  They have now been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired 
psychiatric disability, and for disabilities of the low back 
and hips.  Upon review of the claims folder, the Board finds 
that another remand is unfortunately required.  

Pursuant to the Board's August 2008 remand order, the Veteran 
was afforded a VA orthopedic examination in August 2009.  He 
stated at that time that he received treatment at the VA 
medical center in Washington, D.C., shortly after service 
separation.  Such treatment had not previously been reported 
to VA; nevertheless, once VA is made aware of the existence 
of pertinent evidence, especially evidence in government 
possession, it is obligated to obtain such evidence, or 
assist the Veteran in doing the same.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Next, the Board observes that at his August 2009 VA 
psychiatric examination, the Veteran stated he was treated at 
Little Company of Mary Hospital in Torrance, California, in 
the past 18 months for anxiety and anxiety-related 
complications.  As noted above, this evidence, not yet of 
record, is potentially relevant to the Veteran's pending 
claim and therefore must be obtained prior to any 
adjudication by the Board.  38 U.S.C.A. § 5103A (West 2002).  
As this evidence consists of private medical treatment 
records, the Veteran must be requested to provide signed 
authorization forms prior to any records request to Little 
Company of Mary Hospital.  In the alternative, the Veteran, 
having been put on notice regarding the pertinence of this 
evidence to his pending claims, may obtain and submit this 
evidence on his own behalf.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical treatment 
records from the Washington, D.C. VA 
medical center from 1991 to the present, 
if available.  If no such records are 
available, this fact must be documented in 
the record.  

2.  Send the Veteran a letter and the 
appropriate authorization forms requesting 
he provide written authorization for VA to 
obtain his private medical records from 
Little Company of Mary Hospital in 
Torrance, California.  If he fails to 
respond, that fact must be noted for the 
record.  If he responds with the requested 
information, request such records from the 
source(s) identified.  If no such records 
are available, that fact must be noted for 
the record.  In the alternative, inform 
the Veteran that such evidence is 
potentially relevant to his claim, and he 
may obtain and submit it to VA on his own 
behalf.

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

